257 U.S. 233 (1921)
WESTERN FUEL COMPANY
v.
GARCIA, ADMINISTRATOR OF SOUZA.
No. 28.
Supreme Court of United States.
Argued March 18, 1921.
Reargument and writ of certiorari ordered to issue to bring up entire record and cause, March 21, 1921.
Reargued October 7, 10, 1921.
Decided December 5, 1921.
CERTIFICATE FROM AND CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
Mr. Joseph F. Murray, with whom Mr. Robert M. McCormick was on the briefs, for petitioner.
Mr. Henry Heidelberg, with whom Mr. Christopher M. Bradley was on the briefs, for respondent.
Restored to docket for reargument and writ of certiorari ordered to issue to bring up entire record and cause, March 21, 1921.
*238 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
The Circuit Court of Appeals certified certain questions for instruction and thereafter we directed that the cause be sent here for determination as if upon appeal. Judicial Code, § 239.
Manuel Souza, a citizen and resident of California, was instantly killed, August 5, 1916, while employed as a stevedore by the petitioner and at work in the hold of the *239 "Tancred," a Norwegian vessel under charter to it, then anchored in San Francisco Bay and discharging her cargo. The libel alleged that the injury was caused by coal negligently permitted to fall from a steel hoisting bucket.
Relying upon the California Workmen's Compensation Act of 1913, the Industrial Accident Commission granted an award in favor of the widow and children which the Supreme Court of the State annulled August 6, 1917  a year and a day subsequent to the death.
Shortly thereafter  August 21st  the widow and children began an admiralty suit in personam against the petitioner in the United States District Court, Northern District of California, wherein they alleged that the accident resulted from its negligence and prayed for damages. Later, respondent, having been appointed administrator, filed an amended libel with like allegations and prayer; and upon this the cause was ultimately tried. Petitioner denied liability and relied upon § 340, sub-section 3, California Code of Civil Procedure, which requires that an action for damages consequent upon death caused by wrongful act, or negligence shall be brought within one year.[1]
*240 The District Court held in favor of the administrator and awarded substantial damages; the Circuit Court of Appeals has sent up the whole cause under our direction.
It is established doctrine that no suit to recover damages for the death of a human being caused by negligence, may be maintained in the admiralty courts of the United States under the general maritime law. At the common law no civil action lies for an injury resulting from death. The maritime law as generally accepted by maritime nations leaves the matter untouched and in practice each of them has applied the same rule for the sea which it maintains on land. The Harrisburg, 119 U.S. 204, 213; The Alaska, 130 U.S. 201, 209; La Bourgogne, 210 U.S. 95, 138, 139.
How far this rule of non-liability adopted and enforced by our admiralty courts in the absence of an applicable statute may be modified, changed or supplemented by state legislation has been the subject of consideration here but no complete solution of the question has been announced.
In Cooley v. Board of Wardens, 12 How. 299, and Ex Parte McNiel, 13 Wall. 236, the power of a state to legislate concerning subjects maritime in their nature was under discussion; and it was pointed out that as to certain local matters a state statute may grant rights which will be enforced in an admiralty court.
In American Steamboat Co. v. Chase, 16 Wall. 531, 532, the decedent was killed on navigable waters within Rhode Island. Relying upon the death statute of that State, his administrator sued and recovered in one of its courts. This court affirmed the judgment. Whether an admiralty court could have entertained a proceeding based upon the statute was mooted but not determined.
Sherlock v. Alling, 93 U.S. 99, arose out of a collision between steamboats on the Ohio River within the limits *241 of Indiana, whose statute gave a right of action for death caused by wrongful act, and a recovery in the state court was affirmed here. The defense rested primarily upon the erroneous theory that the statute encroached upon the commercial powers of Congress. There was no discussion of the point now directly presented. In Butler v. Boston & Savannah S.S. Co., 130 U.S. 557, 558, the point was raised but left without expression of opinion.
The Hamilton, 207 U.S. 398, 405, an admiralty proceeding for limitation of liability, affirmed the validity of claims for damages resulting from death at sea based upon the statute of Delaware where the vessel's owner had been incorporated.
The inferior federal courts on the admiralty side have enforced rights of action based upon death statutes holding they had jurisdiction as the claims grew out of torts on navigable waters and were maritime in their nature. The City of Norwalk, 55 Fed. 98, and the cases cited. See also Hughes on Admiralty, 2nd ed., pp. 228, 230, et seq.
In Southern Pacific Co. v. Jensen, 244 U.S. 205; Chelentis v. Luckenbach S.S. Co., 247 U.S. 372; Union Fish Co. v. Erickson, 248 U.S. 308, and Knickerbocker Ice Co. v. Stewart, 253 U.S. 149, we have recently discussed the theory under which the general maritime law became a part of our national law, and pointed out the inability of the States to change its general features so as to defeat uniformity  but the power of a State to make some modifications or supplements was affirmed. And we further held that rights and liabilities in respect of torts upon the sea ordinarily depend upon the rules accepted and applied in admiralty courts which are controlling wherever suit may be instituted. Under this view, American Steamboat Co. v. Chase, and Sherlock v. Alling, support the right to recover under a local statute in an admiralty court for *242 death occurring on navigable waters within the State when caused by tort there committed.
As the logical result of prior decisions we think it follows that, where death upon such waters results from a maritime tort committed on navigable waters within a State whose statutes give a right of action on account of death by wrongful act, the admiralty courts will entertain a libel in personam for the damages sustained by those to whom such right is given. The subject is maritime and local in character and the specified modification of or supplement to the rule applied in admiralty courts, when following the common law, will not work material prejudice to the characteristic features of the general maritime law, nor interfere with the proper harmony and uniformity of that law in its international and interstate relations. Southern Pacific Co. v. Jensen, supra.
The California Code of Civil Procedure, § 340, prescribes one year as the period within which an action for death caused by wrongful action or negligence shall be brought. It is admitted that under the circumstances here presented suit against petitioner, if instituted in a court of that State, would have been barred, and we are of opinion that the same limitation must be enforced in respect of the admiralty proceeding. It was so decided in The Harrisburg, 119 U.S. 213, 214, a proceeding in rem begun in the United States District Court, Eastern District of Pennsylvania. The steamer belonged to the Port of Philadelphia, where she was duly enrolled, and the accident occurred upon navigable waters within Massachusetts. The Pennsylvania statute permitted suit for damages resulting from death and provided that "the action shall be brought within one year after the death, and not thereafter." The Massachusetts statute provided that, in case of death resulting from the wrongful action of a corporation, the executor might recover by indictment a fine not exceeding $5,000.00, and further, that indictments *243 against a corporation for loss of life shall be prosecuted within one year from the injury causing the death. Through Mr. Chief Justice Waite, this court said:
"The statutes create a new legal liability, with the right to a suit for its enforcement, provided the suit is brought within twelve months, and not otherwise. The time within which the suit must be brought operates as a limitation of the liability itself as created, and not of the remedy alone. It is a condition attached to the right to sue at all. No one will pretend that the suit in Pennsylvania, or the indictment in Massachusetts, could be maintained if brought or found after the expiration of the year, and it would seem to be clear that, if the admiralty adopts the statute as a rule of right to be administered within its own jurisdiction, it must take the right subject to the limitations which have been made a part of its existence. It matters not that no rights of innocent parties have attached during the delay. Time has been made of the essence of the right, and the right is lost if the time is disregarded. The liability and the remedy are created by the same statutes, and the limitations of the remedy are, therefore, to be treated as limitations of the right." See also Davis v. Mills, 194 U.S. 451, 453.
"An Act Relating to the maintenance of actions for death on the high seas and other navigable waters," approved March 30, 1920, c. 111, 41 Stat. 537, gives a right of action for damages resulting from death caused by wrongful act, neglect or default occurring on the high seas beyond one marine league from the shore. It expressly directs, "That the provisions of any State statute giving or regulating rights of action or remedies for death shall not be affected by this Act. Nor shall this Act apply to the Great Lakes or to any waters within the territorial limits of any State, or to any navigable waters in the Panama Canal Zone."
In the present cause the District Court rightly assumed jurisdiction of the proceedings, but erred in holding the *244 right of action was not barred under the state statute of limitation. Accordingly, its judgment must be reversed and the cause remanded there with instructions to dismiss the libel.
Reversed.
NOTES
[1]  CALIFORNIA CODE OF CIVIL PROCEDURE.

TITLE II. TIME OF COMMENCING CIVIL ACTIONS.
Chapter I. TIME OF COMMENCING ACTIONS IN GENERAL.
Section 312. Commencement of civil actions. Civil actions, without exception, can only be commenced within the periods prescribed in this title, after the cause of action shall have accrued, unless where, in special cases, a different limitation is prescribed by statute.
Chapter III. TIME OF COMMENCING ACTIONS OTHER THAN FOR RECOVERY OF REAL PROPERTY.
Section 335. Periods of limitation prescribed. The periods prescribed for the commencement of actions other than for the recovery of real property, are as follows: . . .
Section 340. Within one year. . . .
3. An action for libel, slander, assault, battery, false imprisonment, seduction or for injury to or for the death of one caused by the wrongful act or neglect of another or by a depositor against a bank for the payment of a forged or raised check.